DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6 has been amended. Claims 1-5 and 7-21 have been cancelled. Claim 6 is pending and examined herein.
Status of Previous Rejections
The rejections of Claim 6 under 35 U.S.C. 103 as being unpatentable over US’251 (US 4439251) have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over US’161 (WO 2016/027445, US 2017/0211161 is used as translation, hereinafter “US’161”), and further in view of US’558 (WO 2016/136095, US 2018/0030558 is used as translation, hereinafter “US’558”).
	Regarding claim 6, US’161 discloses (Abstract; [0035] to [0056]) a non-oriented electrical steel sheet with a composition that overlaps with the instant claimed composition of C, Si, Mn, P, S, Al, N, Ti and B and close to the recited amount of Nb and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Element
Claim 6
(mass %)
US’161
(mass %)
Overlap
(mass %)
C
≤0.005
≤0.005
0-0.005
Si
1-5
1-4
1-4
Mn
0.03 – 3.0
0.1-3.0
0.1 – 3.0
P
0.03-0.2
0.01-0.2
0.03 – 0.02
S
≤0.005
0.0-0.005
0.0-0.005
Al
≤0.05
0.0-0.005
0.0-0.005
N
≤0.005
≤0.005
0 – 0.005
O
≤0.01
---
---
Ti
0.0001-0.003
0.002
0.002
Nb
0.0001-0.003
0.004
close
B
0.0005 – 0.005
0.0005
0.0005
Fe + Impurities
Balance
Balance
Balance



	US’161 discloses an example of Nb amount is 0.004%, which is slightly greater than the recited range. US’558 discloses that Nb is harmful to magnetic properties and should be controlled to 0.003% or less ([0056]). Thus, it would be obvious to one of ordinary skill in the art to control the Nb amount to 0.003 mass% or less as taught by US’558 in the steel of US’161 in order to make a steel sheet having good magnetic properties as disclosed by US’558.
US’161 discloses an example that contains 1.23 mass% Mn and 1.58 mass% Si (Table 1, Sample I), the [Mn]/[Si] is 0.78 and meets the recited limitations in the instant claims.
US’161 discloses that the Ca amount is 0.0005-0.01% ([0049]) and the amount of Sn and/or Sb is 0.01-0.1 mass% ([0054]), which meets the limitation recited in claim 6.
Both “consisting of” and “comprising” are used as transitional phrase in claim 6. “Consisting of” is closed transitional phrase, however, “comprising” is open-ended which does not exclude additional elements. For this examination, “consisting of” is not given to a patentable weight.

6 is rejected under 35 U.S.C. 103 as being unpatentable over US’251 (US 4,439,251, hereinafter “US’251”), and further in view of US’558 (WO 2016/136095, US 2018/0030558 is used as translation, hereinafter “US’558”).
Regarding claim 6, US’251 discloses (Abstract; Table 7, Sample G) a non-oriented electrical steel sheet with a composition that meets the instant claimed composition of C, Si, Mn, Al, N, O, and B and close to the recited amount of S and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Element
Claim 6
(mass %)
US’251
(mass %)
Overlap
(mass %)
C
≤0.005
0.004
0.004
Si
1-5
2.05
2.05
Mn
0.03 – 3.0
0.6
0.6
P
0.03-0.2
0.018
___
S
≤0.005
0.006
close
Al
≤0.05
0.018
0.018
N
≤0.005
0.0021
0.0021
O
≤0.01
0.003
0.003
Ti
0.0001-0.003
0.0
___
Nb
0.0001-0.003
0.0
___
B
0.0005 – 0.005
0.0023
0.0023
Fe + Impurities
Balance
Balance
Balance



US’251 does not teach the recited amount of Ti and Nb. US’558 teaches a non-oriented steel sheet and discloses that Ti and Nb are harmful to magnetic properties and should be controlled to 0.005 mass% or less and  0.003% or less, respectively (Abstract; [0056]). Thus, it would be obvious to one of ordinary skill in the art to control the Ti and Nb amount to 0.005 mass% or less and  0.003% or less, respectively as taught by US’558 in the steel of US’251 in order to make a steel sheet having good magnetic properties as disclosed by US’558.
US’251 does not teach the recited amount of P. US’558 discloses that 0-0.2 mass% P is beneficial to strengthen the steel ([0045]). Thus, it would be obvious to one of ordinary skill in the art to add 0-0.2 mass% P as taught by US’558 in the steel of US’251 in order to make a steel sheet having good strength as disclosed by US’558. The P amount disclosed by US’558 overlaps the recited amount of P in claim 6 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
The elements disclosed by US’251 in view of US’558 are C, Si, Mn, P, S, Al, N, O, Ti, Nb and B, which meets the transitional phrase “consisting of” recited in claim 6.

Response to Arguments
Applicant’s arguments dated 11/23/2021 have been considered but they are not persuasive.
First, the applicants argued that US’251 does not teach the recited amount of P, Ti and Nb.
In response, as set forth in the art rejection above, US’251 in view of US’558 teaches the recited amount of P, Ti and Nb.

Second, the applicants argued that US’251 does not teach the recited Mn/Ti ratio.
In response, US’251 discloses an example that contains 0.6 mass% Mn and 2.05 mass% Si (Table 7, Sample G), the [Mn]/[Si] is 0.293, which is close to the recited [Mn]/[Si] in claim 6 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Third, the applicants argued that there is no recognition of the concept of the Mn/Si ratio, those skilled in the art would not have even known to calculate a Mn/Si ratio based on the US ‘251 disclosure, much less provide a Mn/Si ratio of not less than 0.31, thereby demonstrating nonobviousness.
In response, regarding the formula [Mn]/[Si], the elements critical to the claimed formula substantially overlap the quantities of the same elements in the prior art, and since there is utility over the entire disclosed range, the claimed formula is satisfied by 
US’251 discloses an example that contains 0.6 mass% Mn and 2.05 mass% Si (Table 7, Sample G). US’251 discloses that the amount of Si can be adjusted in the range of 0.31-3.15 mass% (Abstract). Thus, the ratio of [Mn]/[Si] in steel G of US’251 can be adjusted in the range of 0.19 to 1.935, which overlaps the recited [Mn]/[Si] in claim 6 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733